Case 2:15-cr-00205-TLN-EFB Document 160 Filed 08/10/20 Page 1 of 1

 

MATTHEW D, AUER

 

 

 

 

 

 

 

ZH) oy Beak Be _ =
Tach (A 45 32, - | __ AUG 4-9 998
| itaorjed Fastceea||or | erSERUS ter equa
J : | eeieliahes 3
_ tw Se ee

 

 

WWTED STATES Dicrpicr CoukT_
EASTERN PISTRICT OF CALIFORVIA

 

\UVITEA STATES OF AMERLA | (oe Ny. 2:15 -cr-205- TL y- ERB
Resto, { >

MOVANTS WITHORAWAL OF

| MAT WER | MOTO TU VACATE CORRECT

— Mowet. 1 OR SET ASHE SEUTENE

 

 

LOMES Vow the Tok Matte wl un ack bere vita

 

 

 

he uation wade 7% USC 2 2755 | (DE bl), All lL pasel mats

 

 

 

made} by: te Movauk are ful lel wi lavas aus guested y he demed,

 

Us nosh TL Movant is cunt db saute uid ail ys wade
ta couse tf ed deca +) jove h ‘itd _| kis festa clalige

 

 

Respecttall Sud td

 

 

 

 

 

Wil dgut 3 2D Sud ———
J | / lias i Te pe 5

 
